Case 2:19-mj-04154-MAH Document 9 Filed 03/01/19 Page 1 of 2 PagelD: 20

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA : Hon. Michael A. Hammer
Vv. : Mag. No. 19-4154
WILLIAM GREEN : ORDER FOR A CONTINUANCE

This matter having come before the Court on the joint application of
Craig Carpenito, United States Attorney for the District of New Jersey (by
Anthony P. Torntore, Assistant United States Attorney), and defendant William
Green (by Robert Stahl, Esq.}, for an order granting a continuance of the
proceedings in the above-captioned matter from the date this Order is signed
through May 1, 2019 to permit defense counsel the reasonable time necessary
for effective preparation in this matter and to allow the parties to conduct plea
negotiations, and the defendant being aware that he has the right to have the
matter submitted to a grand jury within 30 days of the date of his arrest
pursuant to Title 18, United States Code, Section 3161(b); and the defendant,
through his attorney, having consented to the continuance; and for good and
sufficient cause shown,

IT IS THE FINDING OF THIS COURT that this action should be
continued for the following reasons:

(1) Plea negotiations are currently in progress, and both the United
States and the defendant seek additional time to achieve successful resolution
of these negotiations, which would render any grand jury proceedings and any

subsequent trial of this matter unnecessary;
Case 2:19-mj-04154-MAH Document 9 Filed 03/01/19 Page 2 of 2 PagelD: 21
2

(2) The defendant has consented to the aforementioned continuance;

(3) The grant of a continuance will likely conserve judicial resources; and

(4) Pursuant to Title 18, United States Code, Section 3161(h)(7), the ends
of justice served by granting the continuance outweigh the best interests of the
public and the defendant in a speedy trial.

WHEREFORE, it is on this 1st day of March, 2019;

ORDERED that this action be, and it hereby is, continued from the date
this Order is signed through May 1, 2019; and it is further

ORDERED that the period from the date this Order is signed through
May 1, 2019 shall be excludable in computing time under the Speedy Trial Act

of 1974. .

 

HONORABLE Michael A. Hammer
United States Magistrate Judge

Form and 1) A consented to:

ey P. Taras
Ab

Robef| ft LD Esq.
Counsel for Defendant William Green

 

 

 
